UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The fiscal year ended December 31, 2002 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from To Commission file number:0-266932 BRIGHTCUBE, INC. (Exact name of registrant as specified in its charter) Nevada 87-0431036 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 525 Inner Circle, The Villages, Florida (Address of principal executive offices) (zip code) (321) 229-5444 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(g) of The Act: Common Stock par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ]No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [ ]No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ]No [ X ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[ X ] Indicate by check mark whether the issuer is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes [ X ]No [ ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of December 31, 2009 there were88,043,662 shares of the Registrant's Common Stock, $0.001 par value per share, outstanding. The approximate aggregate market value of the outstanding voting and non-voting common equity held by non-affiliates of the registrant computed by reference to the price at which the common stock was last traded as of the last business day of the Registrant's then most recently completed fiscal quarter was $8,800. DOCUMENTS INCORPORATED BY REFERENCE None EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A for the year ended December 31, 2002 of Brightcube, Inc. ("we," "us," “our,” or the “Company”) is being filed to amend the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2002, as initially filed with the Securities and Exchange Commission (SEC) on April 13, 2010 (Original Filing), to delete the use of our predecessor auditor’s opinion on the financial statements of Brightcube, Inc. for the period ended December 31, 2001 that was improperly included in our 2002 10-KSB and to remove inadvertently included language referencing the financial statements of an inactive registrant. The 2001 audit opinion of BDO Seidman (BDO), our predecessor auditor, issued February 22, 2002 should not have been included in our 2002 10-KSB because BDO was not informed or consulted regarding the preparation and filing of our 2002 annual report. BDO did not perform any due diligence with respect to the 2002 annual report, and furthermore BDO did not provide the required authorization to the inclusion of their 2001opinion in our filing. On April 23, 2010, BDO respectfully requested that Brightcube withdraw or amend our 2002 annual report. Therefore, Brightcube, Inc. is filing this Amendment No. 1 to the Company’s 2002 10-KSB in order to delete the 2001 BDO report. We are also deleting language that references to FINANCIAL STATEMENTS OF INACTIVE REGISTRANT that was inadvertently included in the Original Filing. Except as expressly set forth in this Amendment No. 1, we are not amending any other part of the Original Filing.Amendment No. 1 should be read in conjunction with the Original Filing and with our other filings made with the SEC subsequent to the filing of the Original Filing.The filing of this Amendment No. 1 shall not be deemed an admission that the Original Filing when made included any untrue statement of a material fact or omitted to state a material fact necessary to make a statement not misleading. As required by Rule12b-15 under the Securities Exchange Act of 1934, as amended, new currently dated certifications by our principal executive officer and principal financial officer are filed as exhibits 31.1 and 32.1 to this Form10-K/A. EXHIBIT NUMBER DESCRIPTION Certification of Chief Executive Officer and Chief Financial Officer pursuant to Sarbanes-Oxley Section 302 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Sarbanes-Oxley Section 906 2 Item 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Report of Independent Registered Public Accounting Firms 4 Balance Sheets as of December 31, 2002 and 2001 5 Statements of Operations for years ended December 31, 2002 and 2001 6 Statements of Cash Flows for years ended December 31, 2002 and 2001 7 Statements of Stockholders' Equity for the period ended December 31, 2002 8 Notes to Consolidated Financial Statements 9 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Michael F. Cronin Certified Public Accountant Orlando, FL 32708 Board of Directors and Shareholders Brightcube, Inc. The Villages, Florida I have audited the accompanying consolidated balance sheets of Brightcube, Inc. (successor company) as of December 31 2002 and the related statements of operations, stockholders' equity and cash flows for the year then ended. The financial statements are the responsibility of the directors. My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting. My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, I express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audits provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Brightcube, Inc. (successor company) as of December 31, 2002 and the results of its operations, its cash flows and changes in stockholders' equity for the year then ended in conformity with accounting principles generally accepted in the United States. Discussed in the notes and effective October 1, 2002, the Company adopted “fresh start accounting” in accordance with the provisions of SOP No. 90-7. August 10, 2009 /s/ Michael F. Cronin Michael F. Cronin Certified Public Accountant NY, FL 4 BRIGHTCUBE, Inc. (successor company) Balance Sheets Successor Company 12/31/02 Predecessor Company 12/31/01 Assets Current assets: Cash $
